Citation Nr: 0423295	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  03-00 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for 
hemorrhoids.  

2.  Entitlement to an initial rating higher than 10 percent 
for a thoracic spine condition with x-ray evidence of 
scoliosis.  

3.  Entitlement to an initial rating higher than 20 percent 
for nocturia with prostate enlargement.  

4.  Entitlement to an initial rating higher than 10 percent 
for chronic bursitis of the right hip, secondary to 
dextroscoliosis.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney-
at-law



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from September 1992 
to July 1995. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from December 2001 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  

In the December 2001 rating decision, the RO granted service 
connection for hemorrhoids (and assigned a noncompensable 
rating), a thoracic spine condition with x-ray evidence of 
scoliosis (and assigned a 10 percent rating), and nocturia 
with prostate enlargement (and assigned a 10 percent rating).  
In January 2003, the RO increased the veteran's nocturia with 
prostate enlargement to 20 percent disabling.

In the September 2002 rating decision, the RO granted service 
connection for chronic bursitis of the right hip, secondary 
to dextroscoliosis, and assigned a 10 percent rating.  

In a February 2003 statement, the veteran requested a 
separate rating for his service-connected tinnitus.  This 
issue is referred to the RO for appropriate consideration.  

In December 2003, the veteran's claim was remanded to the RO 
for appropriate consideration.  

Although an SOC was issued in February 2004 regarding the 
issue of an increased rating for cephalgia from 30 percent, 
the veteran did not issue a timely substantive appeal 
regarding this issue, so it is determined to not be in 
appellate status.  


FINDINGS OF FACT

1.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
hemorrhoids have not been large or thrombotic.  

2.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran's 
hemorrhoids have not been irreducible, and have not had 
excessive redundant tissue, evidencing frequent recurrences.  

3.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had to urinate more than once every hour, and has not had 
to awaken to void more than 2 times per night.  

4.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not required wearing absorbent materials.  

5.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had urinary retention that required intermittent or 
continuous catheterization.  

6.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had signs or symptoms compatible with a urinary tract 
infection.  

7.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
not had ankylosis of the thoracic spine.

8.  Throughout the period from the effective date of the 
grant of service connection to the present, the veteran has 
been service-connected for scoliosis of the thoracic spine.  

9.  Throughout the period from the effective date of the 
grant of service connection to the present, even when 
considering pain on motion (even during flare-ups), weakened 
movement, excess fatigability, and incoordination, the 
veteran has not had forward flexion of the thoracolumbar 
spine of 30 degrees or less, or its equivalent.

10.  Throughout the period from the effective date of the 
grant of service connection to the present, even when 
considering pain on motion (even during flare-ups), weakened 
movement, excess fatigability, and incoordination, the 
veteran has not had flexion of the right thigh limited to 30 
degrees.  


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable rating for 
hemorrhoids at any point during the entire rating period are 
not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.114(a), Diagnostic Code 7336 (2003).  

2.  The requirements for an initial rating higher than 20 
percent for nocturia with prostate enlargement at any point 
during the entire rating period are not met. 38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. § 4.115 (a), 4.115 (b), 
Diagnostic Code 7527 (2003).  

3.  For the period prior to September 26, 2003, the 
requirements for an initial rating higher than 10 percent for 
a thoracic spine condition with x-ray evidence of scoliosis 
are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 
38 C.F.R. § § 4.7, 4.40, 4.45, 4.71(a), Diagnostic Codes 
5288, 5291 (2003).  

4.  For the period beginning September 26, 2003, the 
requirements for a 20 percent rating for a thoracic spine 
condition with x-ray evidence of scoliosis have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § § 4.7, 4.40, 
4.45, 4.71(a), Diagnostic Codes 5288, 5291 (2003); 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5235-5243 (in effect beginning 
September 26, 2003).

5.  The requirements for an initial rating higher than 10 
percent for chronic bursitis of the right hip during the 
entire rating period are not met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 
5019, 5252 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in August 2001.  He 
reported that after he urinated, he felt like he had to push 
hard to get the last bit of urine out.  He was taking 
Metamucil on a daily basis.  He denied that this interfered 
with daily activities.  He reported that two times per week, 
he had sharp pain when standing up, lasting approximately 10-
15 seconds, getting some questionable relief with bending 
over.  The veteran stated that he had some mid-back pain in 
the morning at a level of 4/10, lasting for about 30 minutes.  
He was not sure what brought it on.  He reported that it did 
not limit him on his job on a day-to-day basis.  He did not 
really have flare-ups.  He stated that it did get tight if he 
was running or walking up stairs, and might have to stop and 
stretch because of the tightness.  

Examination showed that the veteran was able to rotate to the 
left 75 degrees, at which point he reported some low mid-back 
pain.  He was able to rotate to the right to 75 degrees, 
again having some tightness and low mid-back discomfort.  He 
was able to extend it to 30 degrees, again feeling some 
tightness to his low mid-back.  He was able to rotate 
bilaterally side to side to 20 degrees with some tightness to 
his mid low back.  No deformity was noted to that musculature 
of the back.  Examination showed the veteran's left shoulder 
did not sit lower than the right shoulder.  Rectal 
examination did reveal that the veteran did not have inflamed 
hemorrhoids.  There were some small skin tags from previous 
hemorrhoid flare-ups notable.  The prostate was slightly 
enlarged.  The veteran denied tenderness on examination with 
no nodules felt.  The gland was symmetrical.  No internal 
hemorrhoids were noted.  X-rays from April 1995 was a right 
convex scoliotic curve of 8 degrees in the upper thoracic 
spine.  Diagnosis was history of hemorrhoids; documented 
scoliosis; and nocturia with history of prostate enlargement.  

In April 2001 and July 2002, Dr. R.C. stated that the veteran 
had scoliosis.  He commented in April 2001 that there was 
evidence in April 1995 of thoracic convex scoliosis by x-ray.  

The veteran underwent a VA examination in September 2002.  X-
rays showed normal right hip.  Regarding the right hip and 
thoracic spine, his current symptoms included pain, rated at 
6 on a scale of 10, weakness, stiffness, fatigability, and 
lack of endurance.  Current treatment had been conservative, 
with specific efforts to avoid overexertion.  The veteran 
stated that he had flare-ups of his right hip of 8/10 
approximately 2 episodes per month, lasting up to 24 hours.  
Precipitating events included climbing of stairs, and the 
start-off motion to begin running.  Both of these movements 
were required of him as a policeman.  He stated that he 
experienced an increased limitation of motion during a 
flareup of approximately 50 percent, and an increase in 
functional impairment of approximately 40 percent during a 
flareup.  The veteran denied the use of crutches, braces, 
canes, or corrective shoes.  He denied dislocation or 
recurrent subluxations, and there was no evidence of 
inflammatory arthritis.  The condition had had an adverse 
effect on the veteran's usual occupation as a policeman.  The 
veteran avoided climbing of stairs and avoided putting forth 
the physical effort to initiate running movements.  While on 
off-duty occasions, he also avoided these similar conditions 
in an effort to prevent an aggravation of his right hip 
tenderness.  

The veteran's gait was antalgic and unremarkable.  Close 
examination of the foot revealed an abnormally accelerated 
wear-down pattern on the right lateral heel of his service 
boot he wore as a policeman.  Range of motion of the right 
hip with the knee straight , was flexion of 0-45 degrees, 
extension 0-10 degrees.  With the knee flexed, flexion was 0-
80.  Adduction with the knee straight was 0-15 degrees, and 
abduction was 0-45 degrees.  With the knee flexed, adduction 
was 0-15 degrees and abduction was 0-40 degrees.  Diagnoses 
were chronic bursitis of the right hip secondary to 
dextroscoliosis.  The examiner commented that pain, weakness, 
excess fatigability, lack of endurance and evidence of 
incoordination were not apparent during the examination.  

The veteran underwent a VA examination in February 2004 for 
his spine.  He described intermittent discomfort, 4 out of 10 
with weakness and early morning stiffness.  He stated that 
his spine had not interfered with his usual occupation as a 
policeman or his daily activities.  He stated that there was 
no radiation, but that his pain was made worse with driving 
for more than 30 minutes.  He did not feel that there was a 
change in the limitation of motion or functional impairment 
during the episodes when his back was more uncomfortable.  He 
stated that he walked all day on the job.  There was good 
musculature of the back, and no evidence of spasm.  Range of 
motion revealed full extension at 0 to 30 degrees, and 
forward flexion 0 to 100 degrees with lateral bending to the 
right and left equal bilaterally 0 to 40 degrees, and 
rotation to the right and left equal to 30 degrees.  
Neurological examination showed a normal sensory motor 
vascular examination with deep tendon reflexes being equal at 
both lower extremities 2+.  There was no objective evidence 
of pain, weakness, excess fatigability, incoordination, or 
lack of endurance.  There was full unrestricted range of 
motion.  There was no visible or palpation evidence of muscle 
spasm or guarding severe enough to result in an abnormal 
gait.  There was no ankylosis.  X-rays were normal.  

The veteran underwent a VA genitourinary examination in 
February 2004.  He described at least hourly urinary need to 
evacuate his urinary bladder and at least 2 episodes of 
nocturia per night.  He did not have urine leakage requiring 
the wearing of absorbent materials.  He had daytime voiding 
interval on occasion less than 1 hour, more typically every 
hour.  He awakened to void from sleep no more than 2 times 
per night.  He had not had urinary retention requiring 
intermittent or continuous catheterization.  He did not have 
signs or symptoms compatible with a  urinary tract infection.  
Diagnosis was episodes of prostatic enlargement, resulting in 
urinary frequency and diminished urinary flow.  It was noted 
that the veteran did not appear for a scheduled ultrasound of 
the prostate gland in March 2004.  After reviewing the 
veteran's test results, it was noted that the veteran had a 
normal urinalysis, with a low specific gravity (meaning he 
was well-hydrated).  He also had a normal PSA of 0.3, which 
was within normal limits.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated February 2004, the RO informed the 
veteran that he would have to submit evidence that his 
service-connected condition had gotten worse.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The February 2004 
letter informed the veteran that the RO get such things as 
relevant records from Federal agencies, and would make 
reasonable efforts to get relevant records not held by a 
Federal agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The 
February 2004 letter told the veteran to give enough 
information about his records so that the RO could request 
the records from the person or agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not use those exact words in its 
letter, it did tell the veteran to let it know if there was 
any other evidence or information that he thought would 
support his claim.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial decisions in 
December 2001 and September 2002, it is determined that he is 
not prejudiced by such failure.  For one thing, 
notwithstanding the assistance and notification already 
provided, it is pointed out that if in response to notice of 
its decision on a claim, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-03.  In this instance, the newly raised 
issues were entitlement to increased initial ratings for the 
veteran's disabilities.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 
38 CFR § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet.App. 183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Relevant laws and regulations

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial ratings assigned for 
hemorrhoids, nocturia with prostate enlargement, chronic 
bursitis of the right hip, and a thoracic spine disability.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence, so the 
veteran's claims are in appropriate appellate status.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).



Entitlement to an initial compensable rating for hemorrhoids.

When there is persistent bleeding and with secondary anemia 
for internal or external hemorrhoids, or when there are 
hemorrhoids with fissures, then a 20 percent rating is 
applied.  When external or internal hemorrhoids are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, then a 10 percent rating is 
assigned.  When external or internal hemorrhoids are mild or 
moderate, then a noncompensable rating is assigned.  
38 C.F.R. §  4.114 (a), Diagnostic Code 7336 (2003).

The veteran is service-connected for hemorrhoids, evaluated 
as noncompensably disabling under 38 C.F.R. § 4.71(a), 
Diagnostic Code 7336, for external or internal hemorrhoids.  
In order for the veteran to obtain a higher initial rating of 
10 percent under Diagnostic Code 7336, the evidence must show 
that the hemorrhoids are large or thrombotic, irreducible, 
with excessive redundant tissue, and evidencing frequent 
recurrences.  As will be discussed below, the evidence shows 
that the initial noncompensable rating assigned for the 
veteran's hemorrhoids was correct.

It is true that at the veteran's August 2001 VA examination, 
there were small skin tags noted from previous hemorrhoid 
flare-ups.  However, examination showed that there were no 
inflamed hemorrhoids, and no internal hemorrhoids were noted 
either.  Also, the VA Medical Center treatment records do not 
show treatment for hemorrhoids, and the veteran did not 
respond to the February 2004 letter asking whether he 
received treatment for his hemorrhoids.  In conclusion, the 
evidence does not show that the veteran's hemorrhoids are 
large or thrombotic.  Also, the evidence does not show that 
they are irreducible, or that they do not have excessive 
redundant tissue, evidencing frequent recurrences.

As the preponderance of the evidence is against the veteran's 
claim seeking an initial compensable rating for his 
hemorrhoids, the benefit-of-the-doubt doctrine is not for 
application.  Accordingly, the noncompensable rating assigned 
for hemorrhoids was proper, and the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


 Entitlement to an initial rating higher than 20 percent for 
nocturia with prostate enlargement.

Prostate gland injuries or infections are rated as a voiding 
dysfunction or a urinary tract infection, whichever is 
predominant. 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2003).

Voiding dysfunction is rated on the basis of urine leakage, 
frequency, or obstructed voiding.  

Regarding continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent rating is warranted when the wearing of absorbent 
materials is required which must be changed less than two 
times a day.  A 40 percent rating is warranted when the 
wearing of absorbent materials is required which must be 
changed two to four times a day.  A 60 percent disability 
rating is warranted when the use of an appliance or wearing 
of absorbent materials is required which must be changed more 
than four times a day. 38 C.F.R. § 4.115a (2003).

For urinary frequency, a 20 percent evaluation is warranted 
when there is either a daytime voiding interval that is 
between one and two hours or an awakening to void three to 
four times a night.  A 40 percent disability rating is 
warranted when there is either a daytime voiding interval 
that is less than one hour or an awakening to void five or 
more times per night. 38 C.F.R. § 4.115a (2003).

For obstructed voiding, there is no 20 percent rating for 
application.  A 30 percent rating is warranted when there is 
urinary retention that requires intermittent or continuous 
catheterization. C.F.R. § 4.115a (2003).

For a urinary tract infection, there is no 20 percent rating 
for application.  A 30 percent disability rating is warranted 
when there is a recurrent symptomatic infection that requires 
drainage, frequent hospitalizations (greater than twice a 
year), and/or continuous intensive management.  When there is 
poor renal function, the disability is to be rated as poor 
renal dysfunction.  38 C.F.R. § 4.115a (2003).

When an unlisted condition is encountered, it can be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2003). 

The veteran's service-connected nocturia with prostate 
enlargement has been rated under Diagnostic Code 7527, for 
prostate gland injuries or infections.  Diagnostic Code 7527 
instructs to rate such disability as either a voiding 
dysfunction or a urinary tract infection.  As the evidence at 
the veteran's February 2004 VA examination did not show that 
the veteran had a urinary tract infection, his disability 
will be rated as a voiding dysfunction.  As noted above, when 
conditions are rated under voiding dysfunction under 
38 C.F.R. § 4.115a, they can be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  

Regarding urine leakage, the examiner at the veteran's 
February 2004 VA examination commented that the veteran did 
not have urine leakage requiring the wearing of absorbent 
materials.  Accordingly, he is not entitled to a higher 
initial rating than 20 percent on the basis of "urine 
leakage."  

Regarding urinary frequency, in order to receive a higher 
initial rating, the evidence would have to show that there 
was a daytime voiding interval of less than one hour or an 
awakening to void five or more times per night.  Based on the 
results of the February 2004 VA examination, the evidence 
definitely does not show an awakening to void five or more 
times per night.  The veteran commented that he awoke to void 
no more than 2 times per night.  The issue becomes whether 
the veteran has a daytime voiding interval of less than an 
hour.  While the veteran stated that on occasion he had a 
daytime voiding interval of less than 1 hour, he stated that 
more typically the voiding interval was every hour.  As the 
veteran stated that most of the time, he had to void every 
hour, instead of a more frequent voiding, it is determined 
that he does not meet the criteria for a higher initial 
rating than 20 percent for "urinary frequency."  

Regarding obstructed voiding, in order to receive a higher 
initial rating, the evidence would have to show that there 
was urinary retention requiring intermittent or continuous 
catheterization.  However, the examiner at the February 2004 
VA examination commented that the veteran had not had urinary 
retention requiring intermittent or continuous 
catheterization.  Accordingly, he is not entitled to a higher 
initial rating than 20 percent on the basis of "obstructed 
voiding."

As the preponderance of the evidence is against the veteran's 
claim seeking an initial rating higher than 20 percent for 
nocturia with prostate enlargement, the benefit-of-the-doubt 
doctrine is not for application.  Accordingly, the 20 percent 
rating assigned for nocturia with prostate enlargement was 
proper, and the veteran's claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Entitlement to an initial rating higher than 10 percent for a 
thoracic spine condition with x-ray evidence of scoliosis.  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  

The veteran's disability is rated under Diagnostic Code 5291 
for limitation of motion of the dorsal spine.  The schedular 
criteria by which back disabilities are rated changed during 
the pendency of the veteran's appeal. See 67 Fed. Reg. 54345-
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; See also 
68 Fed. Reg. 51454-51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Therefore, adjudication of the 
increased rating claim for the service-connected thoracic 
spine disability must include consideration of both the old 
and the new criteria (whichever set is more favorable to the 
veteran), although the new rating criteria are only 
applicable since their effective date.  
VAOPGCPREC 3-00; VAOPGCPREC 7-03.  

The relevant diagnostic codes regarding the veteran's back 
under the old criteria are listed below:

Ankylosis of the dorsal spine in an unfavorable position 
warrants a 30 percent rating.  Ankylosis of the dorsal spine 
in a favorable position warrants a 20 rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5288 (2002).  Limitation of motion 
of the dorsal spine warrants a 10 percent rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5291 (2002).  

The veteran is not entitled to an increased rating under the 
old criteria as the evidence does not show that the veteran 
has ankylosis.  At the VA examination in February 2004, the 
examiner commented that there was no ankylosis.  Regarding 
limitation of motion, the veteran is already in receipt of a 
10 percent rating, which is the highest rating pursuant to 
limitation of motion under Diagnostic Code 5291.  The Board 
notes that 38 C.F.R. §§ 4.40 and 4.45 (2003) require it to 
consider the veteran's pain, swelling, weakness and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
The Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  However, when a veteran is assigned the maximum 
disability evaluation under a limitation of motion diagnostic 
code, an increase based upon complaints of pain is not 
appropriate. Johnston v. Brown, 10 Vet. App. 80 (1997).  As 
noted above, the veteran is already in receipt of the maximum 
rating for limitation of motion of the thoracic spine under 
Diagnostic Code 5291.  Also, the evidence does not show that 
the veteran has functional loss equivalent to ankylosis of 
the thoracic spine.  Therefore, the veteran is not entitled 
to an increased rating for his thoracic spine condition from 
10 percent when his disability is rated under the diagnostic 
codes for ankylosis or limitation of motion.  

As the evidence does not show intervertebral disc syndrome, 
the veteran is not entitled to a rating under Diagnostic Code 
5293.  

Under the new general rating formula for diseases and 
injuries of the spine, for diagnostic codes 5235 to 5243 
(unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes), a 50 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees, but no greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, , Diagnostic codes 
5235 to 5243 (effective September 26, 2003).  

Note (2) under the general rating formula instructs that  
For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Note (4) under the general rating formula instructs to round 
each range of motion measurement to the nearest five 
degrees. 

Note (5) under the general rating formula instructs that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Examining the veteran's condition under the new general 
rating formula for diseases and injuries of the spine, one of 
the criteria for a 20 percent rating is "muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis."  The evidence shows that the 
veteran has scoliosis of the thoracic spine, and, in fact, 
his service-connected disability is labeled as  "thoracic 
spine condition with x-ray evidence of scoliosis."  Since 
the veteran is already service-connected for scoliosis of the 
thoracic spine, and one of the criteria for a 20 percent 
rating is scoliosis from muscle spasm or guarding, it must be 
conceded that the veteran warrants a higher initial rating 
for his scoliosis.  However, since the new criteria were 
effective September 26, 2003, the higher initial rating is 
only assigned beginning on September 26, 2003.  

The evidence does not show that the veteran has had forward 
flexion of the thoracolumbar spine 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine such 
that the veteran could warrant a 40 percent rating under the 
new general rating formula for diseases and injuries of the 
spine.  The examiner at the February 2004 VA examination 
commented that there was full unrestricted range of motion.  
Specifically, he found that there was flexion to 100 degrees.  
Considering the veteran's full range of motion, even when 38 
C.F.R. §§ 4.40 and 4.45 are considered (the regulations 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination) 
and even when functional loss during flare-ups is considered, 
the preponderance of the evidence does not show that the 
veteran's limitation of motion is the equivalent to 100 
degrees to warrant higher than a 20 percent rating.  

As the evidence does not show that the veteran has 
intervertebral disc syndrome, he is not entitled to an 
increased rating pursuant to Diagnostic Code 5243 under the 
new diagnostic criteria.  

In conclusion, for the period prior to September 26, 2003, 
the initial 10 percent rating for a thoracic spine condition 
with x-ray evidence of scoliosis was proper and is 
maintained.  However, for the period beginning September 26, 
2003, entitlement to an initial 20 percent rating for a 
thoracic spine condition with x-ray evidence of scoliosis is 
granted.  


Entitlement to an initial rating higher than 10 percent for 
chronic bursitis of the right hip, secondary to 
dextroscoliosis.

The veteran's bursitis of the right hip is rated under 
Diagnostic Code 5019 for bursitis.  The diseases under 
Diagnostic Codes 5013 through 5024 are to be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  

The limitation of motion codes for the hip are described 
below:

Diagnostic Code 5250 addresses ankylosis of the hip.  When 
ankylosis is unfavorable, extremely unfavorable ankylosis, 
the foot not reaching the ground, then a 90 percent rating is 
applicable.  When ankylosis is intermediate, then a 70 
percent rating is applicable.  When ankylosis is favorable, 
in flexion at an angle between 20 degrees and 40 degrees, and 
slight adduction or abduction, then a 60 percent rating is 
applicable.  

Diagnostic Code 5251 addresses limitation of extension of the 
thigh.  When extension is limited to 5 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  When flexion is limited to 10 degrees, then a 40 
percent rating is assigned.  When flexion is limited to 20 
degrees, then a 30 percent rating is assigned.  When flexion 
is limited to 30 degrees, then a 20 percent rating is 
assigned.  When flexion is limited to 45 degrees, then a 10 
percent rating is assigned.  

Diagnostic Code 5253 addresses impairment of the thigh.  When 
there is limitation of abduction, and motion lost beyond 10 
degrees, then a 10 percent rating is assigned.  When there is 
limitation of adduction of, cannot cross legs, then a 10 
percent rating is assigned.  When there is limitation of 
rotation of the thigh, and the veteran cannot toe-out more 
than 15 degrees, then a 10 percent rating is assigned.  

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction. 38 
C.F.R. § 4.71, Plate II.

An 80 percent rating is assigned for a flail joint of the hip 
under Diagnostic Code 5254.

When there is fracture of the shaft or anatomical neck of the 
femur, with nonunion, with loose motion (spiral or oblique 
fracture), then a 60 percent rating is assigned.  When there 
is fracture of the surgical neck of the femur, with false 
joint, then a 60 percent rating is assigned.  When there is 
malunion of the femur with a marked hip disability, then a 30 
percent rating is assigned.  When there is malunion of the 
femur with a moderate hip disability, then a 20 percent 
rating is assigned.  When there is malunion of the femur with 
a slight hip disability, then a 10 percent rating is 
assigned.38 C.F.R. § 4.71 (a), Diagnostic Code 5255 (2003).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

As noted above, the veteran's disability is rated under 
bursitis, which is to be rated on limitation of motion of 
affected parts.  Regarding the limitation of motion codes for 
the hip (Diagnostic Codes 5250-5255), Diagnostic Code 5250 is 
not for application since the evidence does not show 
ankylosis of the hip.  Diagnostic Codes 5251 and 5253 are not 
for application, since 10 percent is the highest rating under 
those codes, and the veteran's current rating is already 10 
percent.  Diagnostic Codes 5254 and 5255 are not for 
application since the evidence does not show a flail joint or 
malunion of the hip.  

Accordingly, the only Diagnostic Code for application under 
limitation of motion of the hip is Diagnostic Code 5252, 
which requires flexion of the thigh limited to 30 degrees in 
order to receive a higher rating of 20 percent.  However, at 
the veteran's September 2002 VA examination, he had flexion 
to 80 degrees with the knee flexed, and to 45 degrees with 
the knee straight.  The examiner specifically commented that 
pain, weakness, lack of endurance and incoordination were not 
apparent during the examination.  While the veteran has 
described flare-ups in his hip (approximately two times per 
month), considering the veteran's limitation of flexion is so 
good (between 45 and 80 degrees), and he did not have pain or 
any of the factors considered in DeLuca, even when pain upon 
flare-ups is considered, the veteran is not entitled to a 
higher initial rating than 10 percent for his bursitis of the 
right hip.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an increased initial rating greater than 10 percent 
for chronic bursitis of the right hip must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990)

This case (including the veteran's hemorrhoids, thoracic 
spine condition, prostate condition, and right hip condition) 
does not present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b).  

In reaching the aforementioned determinations, consideration 
has been given to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Specifically, the RO ordered special examinations to 
determine the veteran's current level of disability.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  


ORDER

The initial noncompensable rating for hemorrhoids was proper 
and is maintained.  

The initial 20 percent rating for nocturia with prostate 
enlargement was proper and is maintained.  

For the period prior to September 26, 2003, the initial 10 
percent rating for a thoracic spine condition with x-ray 
evidence of scoliosis was proper and is maintained.  

For the period beginning September 26, 2003, entitlement to 
an initial 20 percent rating for a thoracic spine condition 
with x-ray evidence of scoliosis is granted.  

The initial 10 percent rating for chronic bursitis of the 
right hip was proper and is maintained.  



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



